As filed with the Securities and Exchange Commission on April 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22871 HCIM Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. HCIM Trust Annual Report For the Period Ending December 31, 2013 Hatteras PE Intelligence Fund (HPEIX) HCIM Trust: Hatteras PE Intelligence Fund Portfolio Management’s Discussion of Fund Performance The S&P 500 Total Return Index (“S&P 500”) gained 2.5% in December, 10.5% for the quarter, and closed the year at an all-time high of 1,848, up 32.4% for 2013. The S&P 500 hit many all-time highs during the year, and 2013 performance was the best since 1997. All 10 sectors were positive for the year and all returned more than 10% for the first time since 1995; Telecom Services again had the lowest return for the year, at 11.5%, and Consumer Discretionary was the highest at 43.1%. The S&P 500 hit record territory going into year-end on light volume and continued positive economic data as Q3 GDP growth was revised up to 4.1%. The key date in December was December 18, 2013, when the Federal Reserve announced, to the surprise of some investors, that it would taper bond purchases by $10 billion per month beginning in January 2014, through a $5 billion reduction in both MBS and Treasury purchases; the pace of future tapering was not specified. Also on December 18, 2013, the U.S. Senate announced a two-year budget deal which was signed by the President later in the month. Small caps outperformed large caps for the year, with the Russell 2000 up 38.8% for the year. However, the Russell 2000 underperformed large caps for December 2013 and the fourth quarter. Growth outperformed value for the year, but value outperformed growth in December 2013 and the fourth quarter. Emerging markets, represented by the MSCI Emerging Markets Index (net), ended 2013 in negative territory at -2.6%, with a positive quarter, at 1.8%, and a negative December 2013, -1.5%. Developed international equities underperformed domestic, as the MSCI EAFE Index (net) was up 1.5%, 5.7% and 22.8% for the month, quarter and year, respectively. Private Equity Landscape According to Preqin, 2013 saw the highest aggregate amount of capital raised by private equity firms since 2008, with 873 funds reaching a final close and raising an aggregate $454 billion. In recent years, there has been a prevailing sense that the private equity industry has been hampered by economic uncertainty and resultant investor caution, which has led to a sluggish fundraising environment. Private Equity assets under management reached an all-time high of $2.42 trillion in June 2013. 2013 saw an increase in buyout deal activity with 2,836 deals valued at $274 billion. In addition, a record number of private equity-backed buyout exits occurred in 2013, including 1,348 exits valued at $303 billion. This has resulted in a higher level of distributions. However, there has been a drop in the number of exits at the higher end of the size range. Seventy-seven exits fell into the large-cap value band (defined as those valued at $1 billion or more) in 2013, whereas there were 84 exits in this size range in 2012. The number of exits in 2013 was buoyed by an upsurge in the number of IPOs and follow-on offerings, particularly in the first half of the year, due to a renewed confidence in the performance of global public markets. Hatteras PE Intelligence Fund On November 13, Hatteras Funds, in partnership with Preqin, Nomura and QES, launched the Hatteras PE Intelligence Fund (HPEIX), a liquid alternative to private equity. The Fund seeks investment results comparable to the returns of the Nomura QES Modelled Private Equity Returns Index (“PERI”). PERI is a daily liquid index targeting returns similar to those which may be achieved through a global broad-based investment in private equity buyout funds. The index utilizes intelligence from Preqin to make timely allocations to the same sectors, currencies and market capitalizations as the buyout fund industry.The Fund is designed to provide access to private equity returns without many of the challenges of private equity investing such as lock-up periods and capital calls. Since inception, the Fund returned 2.7% versus 2.9% for the PERI index as of the end of the year. The S&P 500 and the MSCI World index returned 3.7% and 4.0% during this period, respectively. Mid-cap equity exposure was the largest contributor during December 2013 and sector exposures in Industrials, Information Technology and Consumer Discretionary were the primary drivers of positive performance. 2 HCIM Trust: Hatteras PE Intelligence Fund Portfolio Management’s Discussion of Fund Performance Utilities, Telecomm and Consumer Staples positions detracted from performance. The Fund launched with 88.7% equity exposure and grew through the remainder of 2013. At year-end, Industrials and Consumer Discretionary were the largest sector exposures. The Fund finished the year with 96.2% equity exposure, which is near an all-time high when compared to the historical PERI index levels, reflecting a heightened period of buyout activity. 3 Definitions MSCI EAFE (net) is an unmanaged index considered representative of stocks of Europe, Australasia, and the Far East. The index is a float-adjusted market capitalization index. MSCI Emerging Markets (net) is designed to measure equity market performance in global emerging markets. The Index is a float-adjusted market capitalization index. MSCI World Index (net) is designed to measure the equity market performance of developed markets.The Index is a float-adjusted market capitalization weighted index. Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. It includes approximately 2,000 of the smallest securities based on a combination of their market capitalization and current index membership. S&P 500 Total Return Index is an index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. Nomura QES Modelled Private Equity Returns Index is designed to be a daily liquid, investible index targeting returns similar to those which may be achieved through a global broad-based investment in private equity buyout funds on a committed capital basis 4 Safe Harbor and Forward-Looking Statements Disclosure The opinions expressed in this report are subject to change without notice. This material has been prepared or is distributed solely for informational purposes and is not a solicitation or an offer to buy any security or instrument or to participate in any trading strategy. The opinions discussed in the letter are solely those of the Investment Manager and may contain certain forward-looking statements about the factors that may affect the performance of the Hatteras Funds in the future. These statements are based on the Investment Manager’s predictions and expectations concerning certain future events and their expected impact on the Hatteras Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the funds. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. It is intended solely for the use of the person to whom it is given and may not be reproduced or distributed to any other person. This should be read in conjunction with or preceded by a current prospectus. The information and statistics in this report are from sources believed to be reliable, but are not warranted by Hatteras to be accurate or complete. Important Disclosures and Key Risk Factors The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The summary prospectus and prospectus contain this and other important information about the investment company, and may be obtained by calling 877.569.2382 or visiting www.hatterasfunds.com. Read it carefully before investing. Investments of the Fund include foreign currencies which will fluctuate in value relative to the U.S. dollar, adversely affecting the value of the Fund’s investments and its returns. The Value of Equities are subject to market risks. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. The Fund may be subject to high portfolio turnover rate risk which may negatively impact the Fund’s performance. Because the Fund seeks to track the Reference Index, which uses the PERI model, the Fund is subject to the risk associated with the development and implementation of the PERI Model including: there can be no assurance that the assumptions used by the PERI Model to determine the drivers of private equity buyout funds are correct or that the PERI Model will be able to capture any performance based on these drivers using public market equivalents alone; that the PERI Model is based on the amount private equity investors commit to invest, rather than the amounts they actually invested, which may differ significantly; that the data provided to Preqin, Ltd., may not accurately reflect the private equity buyout fund industry due to survivorship bias; and that the returns from the PERI Model (and therefore the Reference Index) may differ significantly from the return of a direct investment in one or more private equity buyout funds. The Fund may also invest in smaller-sized companies which are subject to more abrupt or erratic market movements than larger, more established companies and shares of other investment companies including ETFs that invest in securities and styles similar to the Funds, resulting in a generally higher investment cost than from investing directly in the underlying shares of these funds. 5 The Index Advisor relies on, among other things, private equity buyout data provided by Preqin Ltd. and in the event that such information is no longer available or reliable, the PERI Model (and therefore the Reference Index) may not be able to continue. The Fund’s performance may vary substantially from the performance of the Reference Index it tracks as a result of share purchases and redemptions, transaction costs, expenses and other factors. The Fund is a recently-formed entity with limited or no operating history. The Fund is considered non-diversified and may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains and losses of a single security may have a greater impact on the Fund’s share price. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Funds may not be suitable for all investors. The above risks do not purport to be a full or complete list of the risks associated with an investment in the Fund.Please see the prospectus for the Fund’s risks, expenses and disclosures. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Funds may not be suitable for all investors. The Funds are distributed by Hatteras Capital Distributors, LLC, an affiliate of Hatteras Capital Investment Management, LLC by virtue of common control or ownership. The Hatteras PE Intelligence Fund (the “Fund”) is not sponsored, endorsed, sold or promoted by Nomura International plc (“Nomura”) or its affiliates. Neither Nomura nor its affiliates make any representations or warranties, express or implied, to the owners of the Fund or any other person regarding the advisability of investing in the Fund or as to the results obtained from the use of the Nomura QES Modelled Private Equity Returns Index (the “Index”). Nomura and its affiliates have no obligation or liability in connection with the operation, marketing, trading or sale of the Fund or use of the Index and/or the methodology for the Index. Nomura and its affiliates shall not be liable (whether in negligence or otherwise) to any person for any error in the Index and/or the methodology of the Index and shall not be under any obligation to advise any person of any error therein. The Index is the exclusive property of Nomura, which has contracted with S&P Opco, LLC (a subsidiary of S&P Dow Jones Indices LLC) (“S&P Dow Jones Indices”) to calculate and maintain the Index. S&P® and S&P Custom Indices® are registered trademarks of Standard & Poor’s Financial Services LLC (“SPFS”); Dow Jones® is a registered trademark of Dow Jones Trademark Holdings LLC (“Dow Jones”); and these trademarks have been licensed to S&P Dow Jones Indices. “Calculated by S&P Custom Indices” and its related stylized mark(s) are service marks of SPFS and have been licensed for use by S&P Dow Jones Indices and sublicensed for certain purposes by Nomura. Neither S&P Dow Jones Indices, SPFS, Dow Jones nor any of their affiliates shall be liable for any errors or omissions in calculating the Index. 6 The Fund is not sponsored, endorsed, sold or promoted by S&P, its affiliates or their third party licensors and neither S&P, its affiliates nor their third party licensors make any representation regarding the advisability of investing in the Fund. 7 HCIM Trust Hatteras PE Intelligence Fund Growth of $10,000 - December 31, 2013 (Unaudited) ^Since inception data for the Fund is as of 11/12/2013 Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by visiting hatterasfunds.com.Total annual fund operating expenses are 2.08% as reflected in the most recent prospectus dated November 6, 2013. The chart assumes an initial investment of $10,000 made on November 12, 2013 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. 8 HCIM Trust Hatteras PE Intelligence Fund Allocation of Portfolio Assets -December 31, 2013 (Unaudited) Investments are a percentage of Net Assets. 9 HCIM Trust Hatteras PE Intelligence Fund Expense Example–December 31, 2013 (Unaudited) The following Expense Example is presented for the Hatteras PE Intelligence Fund (“PE Intelligence” or the “Fund”), a series of the HCIM Trust. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/12/13 – 12/31/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Fund invests in addition to the expenses of the Fund.The Example below includes, but is not limited to, investment advisory fees and operating services fees.However, the Example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 HCIM Trust Hatteras PE Intelligence Fund Expense Example–December 31, 2013 (Unaudited) Beginning Account Value 11/12/2013* Ending Account Value 12/31/2013 Expenses Paid During Period 11/12/13*-12/31/13+ Actual $ $ $ Hypothetical (5% return before expenses) * Commencement of operations. +Expenses are equal to the Fund’s annualized expense ratio of 3.48%, multiplied by the average account value over the period, multiplied by 49/365 (to reflect the since inception period). 11 HCIM Trust Hatteras PE Intelligence Fund Schedule of Investments December 31, 2013 Shares Fair Value COMMON STOCKS - 96.2% Aerospace & Defense - 3.4% Alliant Techsystems, Inc. $ B/E Aerospace, Inc. (a) Esterline Technologies Corp. (a) Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. 74 Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. The Boeing Co. Triumph Group, Inc. United Technologies Corp. Total Aerospace & Defense Air Freight & Logistics - 0.5% C H Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. UTi Worldwide, Inc. Total Air Freight & Logistics Airlines - 0.6% Alaska Air Group, Inc. Delta Air Lines, Inc. JetBlue Airways Corp. (a) Southwest Airlines Co. Total Airlines Auto Components - 0.5% BorgWarner, Inc. Delphi Automotive PLC Gentex Corp. Johnson Controls, Inc. The Goodyear Tire & Rubber Co. Total Auto Components Automobiles - 0.6% Ford Motor Co. General Motors Co. (a) Harley-Davidson, Inc. Thor Industries, Inc. Total Automobiles The accompanying notes are an integral part of these financial statements. 12 Beverages - 0.0% Beam, Inc. 4 Brown-Forman Corp. 4 Coca-Cola Enterprises, Inc. 7 Constellation Brands, Inc. (a) 4 Dr. Pepper Snapple Group, Inc. 5 Molson Coors Brewing Co. 4 Monster Beverage Corp. (a) 3 PepsiCo, Inc. 44 The Coca-Cola Co. Total Beverages Biotechnology - 0.9% Alexion Pharmaceuticals, Inc. (a) 58 Amgen, Inc. Biogen Idec, Inc. (a) 72 Celgene Corp. (a) Cubist Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) 23 United Therapeutics Corp. (a) Vertex Pharmaceuticals, Inc. (a) 68 Total Biotechnology Building Products - 1.2% Allegion PLC (a) AO Smith Corp. Fortune Brands Home & Security, Inc. Lennox International, Inc. Masco Corp. Total Building Products Capital Markets - 1.2% Affiliated Managers Group, Inc. (a) Ameriprise Financial, Inc. 57 BlackRock, Inc. 38 E*Trade Financial Corp. (a) 31 Eaton Vance Corp. Federated Investors, Inc. Franklin Resources, Inc. Greenhill & Co., Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. 12 Morgan Stanley Northern Trust Corp. 24 Raymond James Financial, Inc. SEI Investments Co. State Street Corp. T Rowe Price Group, Inc. 73 The Bank of New York Mellon Corp. The Charles Schwab Corp. The Goldman Sachs Group, Inc. The accompanying notes are an integral part of these financial statements. 13 Waddell & Reed Financial, Inc. Total Capital Markets Chemicals - 1.0% Albemarle Corp. Ashland, Inc. Cabot Corp. Cytec Industries, Inc. Intrepid Potash, Inc. (a) Minerals Technologies, Inc. NewMarket Corp. 70 Olin Corp. RPM International, Inc. Sensient Technologies Corp. The Scotts Miracle-Gro Co. The Valspar Corp. Total Chemicals Commercial Banks - 1.9% Associated Banc-Corp. BancorpSouth, Inc. Bank of Hawaii Corp. BB&T Corp. Cathay General BanCorp City National Corp. Comerica, Inc. 20 Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. East West Bancorp, Inc. Fifth Third Bancorp First Horizon National Corp. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Hancock Holding Co. Huntington Bancshares, Inc. 87 International Bancshares Corp. KeyCorp 97 M&T Bank Corp. 38 Prosperity Bancshares, Inc. Regions Financial Corp. Signature Bank (a) SunTrust Banks, Inc. SVB Financial Group (a) Synovus Financial Corp. TCF Financial Corp. The PNC Financial Services Group, Inc. Trustmark Corp. US Bancorp Valley National Bancorp Webster Financial Corp. Wells Fargo & Co. Westamerica Bancorporation Zions Bancorporation 20 Total Commercial Banks The accompanying notes are an integral part of these financial statements. 14 Commercial Services & Supplies - 2.3% Cintas Corp. 72 Clean Harbors, Inc. (a) Copart, Inc. (a) Deluxe Corp. Herman Miller, Inc. HNI Corp. Iron Mountain, Inc. Mine Safety Appliances Co. Pitney Bowes, Inc. Republic Services, Inc. Rollins, Inc. RR Donnelley & Sons Co. Stericycle, Inc. (a) 70 The ADT Corp. The Brink's Co. Tyco International Ltd. Waste Connections, Inc. Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 0.8% ADTRAN, Inc. Ciena Corp. (a) Cisco Systems, Inc. F5 Networks, Inc. (a) 14 Harris Corp. 19 InterDigital, Inc. JDS Uniphase Corp. (a) Juniper Networks, Inc. (a) Motorola Solutions, Inc. Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. Riverbed Technology, Inc. (a) Total Communications Equipment Computers & Peripherals - 1.6% 3D Systems Corp. (a) Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. NCR Corp. (a) NetApp, Inc. SanDisk Corp. Seagate Technology PLC Western Digital Corp. 97 Total Computers & Peripherals Construction & Engineering - 1.0% Aecom Technology Corp. (a) Fluor Corp. The accompanying notes are an integral part of these financial statements. 15 Granite Construction, Inc. Jacobs Engineering Group, Inc. (a) KBR, Inc. Quanta Services, Inc. (a) URS Corp. Total Construction & Engineering Construction Materials - 0.2% Eagle Materials, Inc. Martin Marietta Materials, Inc. Total Construction Materials Consumer Finance - 0.2% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. 47 Total Consumer Finance Containers & Packaging - 0.6% Aptargroup, Inc. Greif, Inc. Packaging Corp. of America Rock Tenn Co. Silgan Holdings, Inc. Sonoco Products Co. Total Containers & Packaging Distributors - 0.5% Genuine Parts Co. LKQ Corp. (a) Total Distributors Diversified Consumer Services - 0.7% Apollo Education Group, Inc. (a) DeVry Education Group, Inc. H&R Block, Inc. Matthews International Corp. Regis Corp. Service Corp International Sotheby's Total Diversified Consumer Services Diversified Financial Services - 1.1% Bank Of America Corp. Berkshire Hathaway, Inc. (a) CBOE Holdings, Inc. Citigroup, Inc. CME Group, Inc. 90 IntercontinentalExchange Group, Inc. 33 JPMorgan Chase & Co. Leucadia National Corp. 34 Mcgraw Hill Financial, Inc. 79 Moody's Corp. 21 MSCI, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 The NASDAQ OMX Group, Inc. 13 Total Diversified Financial Services Diversified Telecommunication Services - 3.7% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. tw telecom, Inc. (a) Verizon Communications, Inc. Windstream Holdings, Inc. Total Diversified Telecommunication Services Electric Utilities - 4.2% American Electric Power Co., Inc. Cleco Corp. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. NextEra Energy, Inc. Northeast Utilities OGE Energy Corp. Pepco Holdings, Inc. Pinnacle West Capital Corp. PNM Resources, Inc. PPL Corp. The Southern Co. Westar Energy, Inc. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment - 1.5% Acuity Brands, Inc. AMETEK, Inc. Eaton Corp PLC Emerson Electric Co. General Cable Corp. Hubbell, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. Roper Industries, Inc. 81 Total Electrical Equipment Electronic Equipment, Instruments & Components - 0.9% Amphenol Corp. 71 Arrow Electronics, Inc. (a) Avnet, Inc. Corning, Inc. FLIR Systems, Inc. 25 Ingram Micro, Inc. (a) Itron, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 Jabil Circuit, Inc. 32 National Instruments Corp. TE Connectivity Ltd. Tech Data Corp. (a) Trimble Navigation Ltd. (a) Vishay Intertechnology, Inc. (a) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 2.2% Atwood Oceanics, Inc. (a) Baker Hughes, Inc. 19 Cameron International Corp. (a) 11 CARBO Ceramics, Inc. Diamond Offshore Drilling, Inc. 3 Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Ensco PLC 10 FMC Technologies, Inc. (a) 10 Halliburton Co. Helix Energy Solutions Group, Inc. (a) Helmerich & Payne, Inc. 5 Nabors Industries Ltd. 11 National Oilwell Varco, Inc. 18 Noble Corp. PLC 11 Oceaneering International, Inc. Oil States International, Inc. (a) Patterson-UTI Energy, Inc. Rowan Cos. PLC (a) 6 Schlumberger Ltd. Superior Energy Services, Inc. (a) Tidewater, Inc. Transocean Ltd. 15 Unit Corp. (a) Total Energy Equipment & Services Food & Staples Retailing - 0.3% Costco Wholesale Corp. 12 CVS Caremark Corp. 35 Harris Teeter Supermarkets, Inc. Safeway, Inc. 6 SUPERVALU, Inc. (a) Sysco Corp. 16 The Kroger Co. 14 United Natural Foods, Inc. (a) Walgreen Co. 24 Wal-Mart Stores, Inc. 46 Whole Foods Market, Inc. 10 Total Food & Staples Retailing Food Products - 1.2% Archer-Daniels-Midland Co. 19 Campbell Soup Co. 5 ConAgra Foods, Inc. 12 Dean Foods Co. (a) Flowers Foods, Inc. The accompanying notes are an integral part of these financial statements. 18 General Mills, Inc. 18 Green Mountain Coffee Roasters, Inc. (a) Hillshire Brands Co. Hormel Foods Corp. 3 Ingredion, Inc. Kellogg Co. 7 Kraft Foods Group, Inc. 17 Lancaster Colony Corp. McCormick & Co, Inc. 3 Mead Johnson Nutrition Co. 5 Mondelez International, Inc. 51 Post Holdings, Inc. (a) The Hain Celestial Group, Inc. (a) The Hershey Co. 4 The JM Smucker Co. 2 Tootsie Roll Industries, Inc. Tyson Foods, Inc. 8 WhiteWave Foods Co. (a) Total Food Products Gas Utilities - 2.3% AGL Resources, Inc. Atmos Energy Corp. National Fuel Gas Co. ONEOK, Inc. Questar Corp. UGI Corp. WGL Holdings, Inc. Total Gas Utilities Health Care Equipment & Supplies - 2.0% Abbott Laboratories Baxter International, Inc. Becton Dickinson & Co. 59 Boston Scientific Corp. (a) CareFusion Corp. (a) 99 Covidien PLC CR Bard, Inc. 36 DENTSPLY International, Inc. 18 Edwards Lifesciences Corp. (a) 14 Hill-Rom Holdings, Inc. Hologic, Inc. (a) IDEXX Laboratories, Inc. (a) Intuitive Surgical, Inc. (a) 18 Masimo Corp. (a) Medtronic, Inc. ResMed, Inc. St. Jude Medical, Inc. 85 STERIS Corp. Stryker Corp. 89 Teleflex, Inc. The Cooper Cos., Inc. Thoratec Corp. (a) Varian Medical Systems, Inc. (a) 49 Zimmer Holdings, Inc. 78 Total Health Care Equipment & Supplies The accompanying notes are an integral part of these financial statements. 19 Health Care Providers & Services - 2.5% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. 87 Community Health Systems, Inc. (a) DaVita HealthCare Partners, Inc. (a) 81 Express Scripts Holding Co. (a) Health Management Associates, Inc. (a) Health Net, Inc. (a) Henry Schein, Inc. (a) Humana, Inc. 72 Laboratory Corp. of America Holdings (a) 45 LifePoint Hospitals, Inc. (a) McKesson Corp. 70 MEDNAX, Inc. (a) Omnicare, Inc. Owens & Minor, Inc. Patterson Cos., Inc. 11 Quest Diagnostics, Inc. 73 Tenet Healthcare Corp. (a) 13 UnitedHealth Group, Inc. Universal Health Services, Inc. VCA Antech, Inc. (a) WellCare Health Plans, Inc. (a) Wellpoint, Inc. 91 Total Health Care Providers & Services Health Care Technology - 0.2% Allscripts Healthcare Solutions, Inc. (a) Cerner Corp. (a) HMS Holdings Corp. (a) Total Health Care Technology Hotels, Restaurants & Leisure - 2.2% Bally Technologies, Inc. (a) Bob Evans Farms, Inc. Brinker International, Inc. Carnival Corp. Chipotle Mexican Grill, Inc. (a) 32 Darden Restaurants, Inc. 99 Domino's Pizza, Inc. International Game Technology International Speedway Corp. Life Time Fitness, Inc. (a) Marriott International, Inc. McDonald's Corp. Panera Bread Co. (a) Scientific Games Corp. (a) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. The Cheesecake Factory, Inc. The Wendy's Co. The accompanying notes are an integral part of these financial statements. 20 Wyndham Worldwide Corp. Wynn Resorts Ltd. 83 Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables - 1.5% DR Horton, Inc. (a) Garmin Ltd. 94 Harman International Industries, Inc. 52 Jarden Corp. (a) KB Home Leggett & Platt, Inc. Lennar Corp. MDC Holdings, Inc. (a) Mohawk Industries, Inc. (a) 59 Newell Rubbermaid, Inc. NVR, Inc. (a) 49 PulteGroup, Inc. Tempur Sealy International, Inc. (a) Toll Brothers, Inc. (a) Tupperware Brands Corp. Whirlpool Corp. 80 Total Household Durables Household Products - 0.6% Church & Dwight Co., Inc. Colgate-Palmolive Co. 25 Energizer Holdings, Inc. Kimberly-Clark Corp. 10 The Clorox Co. 3 The Procter & Gamble Co. Total Household Products Independent Power Producers & Energy Traders - 0.1% AES Corp. NRG Energy, Inc. Total Independent Power Producers & Energy Traders Industrial Conglomerates - 1.6% 3M Co. Carlisle Cos., Inc. Danaher Corp. General Electric Co. Total Industrial Conglomerates Insurance - 2.0% ACE Ltd. Aflac, Inc. Alleghany Corp. (a) 85 American Financial Group, Inc. American International Group, Inc. Aon PLC 88 Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Assurant, Inc. 8 The accompanying notes are an integral part of these financial statements. 21 Brown & Brown, Inc. Cincinnati Financial Corp. 16 Everest Re Group Ltd. Fidelity National Financial, Inc. First American Financial Corp. Genworth Financial, Inc. (a) 52 Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Kemper Corp. Lincoln National Corp. 28 Loews Corp. 33 Marsh & McLennan Cos., Inc. Mercury General Corp. MetLife, Inc. Old Republic International Corp. Primerica, Inc. Principal Financial Group, Inc. 30 Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. The Allstate Corp. The Chubb Corp. 75 The Hanover Insurance Group, Inc. The Progressive Corp. 59 The Travelers Cos., Inc. Torchmark Corp. 10 Unum Group 28 WR Berkley Corp. XL Group PLC 31 Total Insurance Internet & Catalog Retail - 1.0% Amazon.com, Inc. (a) Expedia, Inc. 81 HSN, Inc. Netflix, Inc (a) 61 priceline.com, Inc. (a) 50 TripAdvisor, Inc. (a) Total Internet & Catalog Retail Internet Software & Services - 1.3% Akamai Technologies, Inc. (a) 31 AOL, Inc. (a) eBay, Inc. (a) Equinix, Inc. (a) Facebook, Inc. (a) Google, Inc. (a) Rackspace Hosting, Inc. (a) ValueClick, Inc. (a) VeriSign, Inc. (a) 24 Yahoo!, Inc. (a) Total Internet Software & Services The accompanying notes are an integral part of these financial statements. 22 IT Services - 2.3% Accenture PLC Acxiom Corp. (a) Alliance Data Systems Corp. (a) 21 Automatic Data Processing, Inc. Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corp. (a) Computer Sciences Corp. 26 Convergys Corp. Corelogic, Inc. (a) DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc. (a) Gartner, Inc. (a) Global Payments, Inc. International Business Machines Corp Jack Henry & Associates, Inc. Leidos Holdings, Inc. Lender Processing Services, Inc. ManTech International Corp. MasterCard, Inc. 42 NeuStar, Inc. (a) Paychex, Inc. Science Applications International Corp. Teradata Corp. (a) 28 The Western Union Co. 95 Total System Services, Inc. 29 VeriFone Systems, Inc. (a) Visa, Inc. WEX, Inc. (a) Total IT Services Leisure Equipment & Products - 0.7% Brunswick Corp. Hasbro, Inc. 88 Mattel, Inc. Polaris Industries, Inc. Total Leisure Equipment & Products Life Sciences Tools & Services - 1.0% Agilent Technologies, Inc Bio-Rad Laboratories, Inc. (a) Charles Riv Laboratories International, Inc. (a) Covance, Inc. (a) Life Technologies Corp. (a) 78 Mettler-Toledo International, Inc. (a) PerkinElmer, Inc. 14 Techne Corp. Thermo Fisher Scientific, Inc. Waters Corp. (a) 39 Total Life Sciences Tools & Services Machinery - 7.2% AGCO Corp. Caterpillar, Inc. CLARCOR, Inc. The accompanying notes are an integral part of these financial statements. 23 Crane Co. Cummins, Inc. Deere & Co. Donaldson Co., Inc. Dover Corp. Flowserve Corp. Graco, Inc. Harsco Corp. IDEX Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC ITT Corp. Joy Global, Inc. 74 Kennametal, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Oshkosh Corp. PACCAR, Inc. Pall Corp. 92 Parker Hannifin Corp. Pentair Ltd. Snap-on, Inc. 49 SPX Corp. Stanley Black & Decker, Inc. Terex Corp. Timken Co. Trinity Industries, Inc. Valmont Industries, Inc. Wabtec Corp. Woodward, Inc. Xylem, Inc. Total Machinery Marine - 0.5% Kirby Corp. (a) Matson, Inc. Total Marine Media - 3.4% AMC Networks, Inc. (a) Cablevision Systems Corp. CBS Corp. Cinemark Holdings, Inc. Comcast Corp. DIRECTV (a) Discovery Communications, Inc. (a) Dreamworks Animation SKG, Inc. (a) Gannett Co., Inc. Graham Holdings Co. (a) 3 John Wiley & Sons, Inc. Lamar Advertising Co. (a) Meredith Corp. New York Times Co. News Corp. (a) Omnicom Group, Inc. The accompanying notes are an integral part of these financial statements. 24 Scholastic Corp. Scripps Networks Interactive, Inc. The Interpublic Group of Cos., Inc. The Walt Disney Co. Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. Valassis Communications, Inc. Viacom, Inc. Total Media Metals & Mining - 0.6% Carpenter Technology Corp. Commercial Metals Co. Compass Minerals International, Inc. Reliance Steel & Aluminum Co. Royal Gold, Inc. Steel Dynamics, Inc. Worthington Industries, Inc. Total Metals & Mining Multiline Retail - 0.7% Big Lots, Inc. (a) Dollar General Corp. (a) Dollar Tree, Inc. (a) Family Dollar Stores, Inc. 74 JC Penney Co., Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Total Multiline Retail Multi-Utilities - 2.8% Alliant Energy Corp. Ameren Corp. Black Hills Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. 76 MDU Resources Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Vectren Corp. Wisconsin Energy Corp. Total Multi-Utilities The accompanying notes are an integral part of these financial statements. 25 Office Electronics - 0.1% Xerox Corp. Zebra Technologies Corp. (a) Total Office Electronics Oil, Gas & Consumable Fuels - 2.7% Alpha Natural Resources, Inc. (a) Anadarko Petroleum Corp. 71 Apache Corp. 18 Arch Coal, Inc. Bill Barrett Corp. (a) Cabot Oil & Gas Corp. 18 Chesapeake Energy Corp. 21 Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. 10 Denbury Resources, Inc. (a) 16 Devon Energy Corp. 17 Energen Corp. EOG Resources, Inc. 38 EQT Corp. 7 Exxon Mobil Corp. Gulfport Energy Corp. (a) Hess Corp. 13 HollyFrontier Corp. Kinder Morgan, Inc. 29 Marathon Oil Corp. 30 Marathon Petroleum Corp. 13 Murphy Oil Corp. 8 Newfield Exploration Co. (a) 6 Noble Energy, Inc. 16 Occidental Petroleum Corp. Peabody Energy Corp. 12 Phillips 66 85 Pioneer Natural Resources Co. 6 QEP Resources, Inc. 8 Range Resources Corp. 7 Rosetta Resources, Inc. (a) SM Energy Co. Southwestern Energy Co. (a) 15 Spectra Energy Corp. 29 Tesoro Corp. 6 The Williams Cos., Inc. 29 Valero Energy Corp. 22 World Fuel Services Corp. WPX Energy, Inc. (a) 9 Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.1% Domtar Corp. Louisiana-Pacific Corp. (a) Total Paper & Forest Products Personal Products - 0.0% Avon Products, Inc. 13 The accompanying notes are an integral part of these financial statements. 26 The Estee Lauder Cos., Inc. 7 Total Personal Products Pharmaceuticals - 1.9% AbbVie, Inc. Actavis PLC (a) 52 Allergan, Inc. 90 Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc. (a) Forest Laboratories, Inc. (a) Hospira, Inc. (a) 21 Johnson & Johnson Mallinckrodt PLC (a) Merck & Co., Inc. Mylan, Inc. (a) Perrigo Co. PLC 82 Pfizer, Inc. Salix Pharmaceuticals Ltd. (a) Zoetis, Inc. Total Pharmaceuticals Professional Services - 1.5% Equifax, Inc. FTI Consulting, Inc. (a) Manpowergroup, Inc. Nielsen Holdings NV Robert Half International, Inc. 98 The Corporate Executive Board Co. The Dun & Bradstreet Corp. 49 Towers Watson & Co. Total Professional Services Real Estate Investment Trusts (REITs) - 2.8% Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. American Tower Corp. Apartment Investment & Management Co. 16 AvalonBay Communities, Inc. 13 BioMed Realty Trust, Inc. Boston Properties, Inc. 44 BRE Properties, Inc. Camden Property Trust Corporate Office Properties Trust Corrections Corp. of America Duke Realty Corp. Equity One, Inc. Equity Residential 97 Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. 83 Highwoods Properties, Inc. The accompanying notes are an integral part of these financial statements. 27 Home Properties, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. 79 Kilroy Realty Corp. Kimco Realty Corp. 44 Liberty Property Trust Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Plum Creek Timber Co., Inc. 18 Potlatch Corp. Prologis, Inc. Public Storage 42 Rayonier, Inc. Realty Income Corp. Regency Centers Corp. Senior Housing Properties Trust Simon Property Group, Inc. 94 SL Green Realty Corp. Taubman Centers, Inc. The Macerich Co. 15 UDR, Inc. Ventas, Inc. 84 Vornado Realty Trust 50 Weingarten Realty Investors Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 0.1% Alexander & Baldwin, Inc. CBRE Group, Inc. (a) 30 Jones Lang Lasalle, Inc. Total Real Estate Management & Development Road & Rail - 2.1% Con-way, Inc. CSX Corp. Genesee & Wyoming, Inc. (a) JB Hunt Transport Services, Inc. Kansas City Southern 91 Landstar System, Inc. Norfolk Southern Corp. Old Dominion Freight Line, Inc. (a) Ryder System, Inc. 66 Union Pacific Corp. Werner Enterprises, Inc. Total Road & Rail Semiconductors & Semiconductor Equipment - 1.5% Advanced Micro Devices, Inc. (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Atmel Corp. (a) The accompanying notes are an integral part of these financial statements. 28 Broadcom Corp. Cree, Inc. (a) Cypress Semiconductor Corp. Fairchild Semiconductor International, Inc. (a) First Solar, Inc. (a) 12 Integrated Device Technology, Inc. (a) Intel Corp. International Rectifier Corp. (a) Intersil Corp. KLA-tencor Corp. 74 Lam Research Corp. (a) 29 Linear Technology Corp. LSI Corp. 94 Microchip Technology, Inc. 34 Micron Technology, Inc. (a) NVIDIA Corp. 99 RF Micro Devices, Inc. (a) Semtech Corp. (a) Silicon Laboratories, Inc. (a) Skyworks Solutions, Inc. (a) SunEdison, Inc. (a) Teradyne, Inc. (a) Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Equipment Software - 2.6% ACI Worldwide, Inc. (a) Adobe Systems, Inc. (a) Advent Software, Inc. ANSYS, Inc. (a) Autodesk, Inc. (a) 99 CA, Inc. Cadence Design System, Inc. (a) Citrix Systems, Inc. (a) 83 CommVault Systems, Inc. (a) Compuware Corp. Concur Technologies, Inc. (a) Electronic Arts, Inc. (a) 54 FactSet Research Systems, Inc. Fair Isaac Corp. Informatica Corp. (a) Intuit Mentor Graphics Corp. MICROS Systems, Inc. (a) Microsoft Corp. Oracle Corp. PTC, Inc. (a) Red Hat, Inc. (a) 78 Rovi Corp. (a) Salesforce.com, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Symantec Corp. Synopsys, Inc. (a) The accompanying notes are an integral part of these financial statements. 29 TIBCO Software, Inc. (a) Total Software Specialty Retail - 4.7% Aaron's, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc. (a) American Eagle Outfitters, Inc. ANN, Inc. (a) Ascena Retail Group, Inc. (a) AutoNation, Inc. (a) 49 AutoZone, Inc. (a) 36 Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Cabela's, Inc. (a) CarMax, Inc. (a) Chico's FAS, Inc. CST Brands, Inc. Dick's Sporting Goods, Inc. Foot Locker, Inc. GameStop Corp. 90 Guess?, Inc. L Brands, Inc. Lowe's Cos., Inc. Murphy USA, Inc. (a) Office Depot, Inc. (a) O'Reilly Automotive, Inc. (a) PetSmart, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Signet Jewelers Ltd. Staples, Inc. The Gap, Inc. The Home Depot, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Urban Outfitters, Inc. (a) 83 Williams-Sonoma, Inc. Total Specialty Retail Textiles, Apparel & Luxury Goods - 1.5% Carter's, Inc. Coach, Inc. Deckers Outdoor Corp. (a) Fossil Group, Inc. (a) 38 Hanesbrands, Inc. Michael Kors Holdings Ltd. (a) NIKE, Inc. PVH Corp. 84 Ralph Lauren Corp. 62 Under Armour, Inc. (a) VF Corp. Total Textiles, Apparel & Luxury Goods The accompanying notes are an integral part of these financial statements. 30 Thrifts & Mortgage Finance - 0.2% Astoria Financial Corp. Hudson City Bancorp, Inc. 51 New York Community Bancorp, Inc. People's United Financial, Inc. 34 Washington Federal, Inc. Total Thrifts & Mortgage Finance Tobacco - 0.1% Altria Group, Inc. 57 Lorillard, Inc. 10 Philip Morris International, Inc. 46 Reynolds American, Inc. 9 Universal Corp. Total Tobacco Trading Companies & Distributors - 1.3% Fastenal Co. GATX Corp. MSC Industrial Direct Co., Inc. United Rentals, Inc. (a) Watsco, Inc. WW Grainger, Inc. 51 Total Trading Companies & Distributors Water Utilities - 0.5% Aqua America, Inc. Wireless Telecommunication Services - 1.2% Crown Castle International Corp. (a) Telephone & Data Systems, Inc. Total Wireless Telecommunication Services TOTAL COMMON STOCKS (Cost $23,876,307) $ CLOSED-END FUNDS - 0.1% Apollo Investment Corp. TOTAL CLOSED-END FUNDS (Cost $9,886) $ MONEY MARKET FUNDS - 2.0% Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class 0.07% (b) TOTAL MONEY MARKET FUNDS (Cost $522,107) $ Total Investments (Cost $24,408,300) - 98.3% Other Assets in Excess of Liabilities - 1.7% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing. (b) Variable Rate Security.The rate shown is the seven day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 31 HCIM Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Fund's assets as of December 31, 2013: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
